Citation Nr: 1031026	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  08-18 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (R0)
in Portland, Oregon


THE ISSUE

Entitlement to payment of VA disability compensation benefits 
from March 1, 2006 through August 31, 2006, in lieu of military 
retirement pay.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from May 1942 to 
September 1944.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
a November 2006 decision in which the RO awarded payment of VA 
disability compensation in lieu of military retirement pay, 
effective September 1, 2006.  In January 2007, the Veteran filed 
a notice of disagreement (NOD) requesting retroactive payment of 
VA disability compensation from March 2006 (the date he filed his 
original claim for benefits).  In May 2008, the RO issued a 
statement of the case (SOC), and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
June 2008.

In June 2010, the Veteran testified during a Board hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the undersigned 
Veteran's Law Judge granted the Veteran's motion to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  In February 1945, the Veteran was advised of his right to 
elect military retirement pay in lieu of VA compensation; in 
April 1945, he elected to receive military retirement pay.

3.  In February 2006, the Veteran filed a claim for benefits; on 
his application, he checked a box indicating his election to 
continue to receive military retirement pay instead of VA 
compensation.  

4.  After receiving  notice of the award of additional VA 
benefits, in August 2006, the Veteran submitted an election of VA 
compensation benefits in lieu of his military retired pay.  


CONCLUSION OF LAW

As there is no legal basis for payment of VA disability 
compensation benefits from March 1, 2006 through August 31, 2006, 
in lieu of military retirement pay, the claim on appeal is 
without legal merit.  38 U.S.C.A. §§ 5304, 5305 (West 2002); 38 
C.F.R. §§ 3.400, 3.401(e), 3.700, 3.750 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

In this appeal, the Board notes that the Veteran has been 
notified of the reasons for the denial of the claim, and afforded 
the opportunity to present information and evidence pertinent to 
the claim.  The Board finds that these actions satisfy any duties 
to notify and assist the Veteran.  As will be explained below, 
the claim on appeal lacks legal merit.  As the law, and not the 
facts, is dispositive of the claim, the duties to notify and 
assist imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the 
VCAA have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive in a 
matter).

II.  Analysis

In February 1945, the Veteran was awarded special monthly pension 
for the anatomical loss of his left eye, and he was given the 
option of electing VA compensation or military retirement pay.  
In an April 1945 letter, he elected to receive retirement pay, 
which was the greater amount.

In February 2006, the Veteran filed a VA Form 21-526, Veteran's 
Application for Compensation and/or Pension.  In Section VII of 
VA Form 21-526, line 21e, the Veteran signed his name indicating 
he was electing to receive military retired pay instead of VA 
compensation.  

In a June 2006 rating decision, the RO granted service connection 
and assigned an initial 70 percent rating for hearing loss, 
effective February 28, 2006; continued a 40 percent disability 
rating for left eye enucleation; and continued a 0 percent 
disability for retained missiles involving a gunshot wound to the 
scalp.  The notice letter accompanying the June 2006 decision, 
the RO informed the Veteran that it could not pay any benefits 
because he had elected to receive his military disability pay on 
his VA Form 21-526.  The RO noted that it was to his advantage to 
elect to receive VA compensation over retired pay because VA 
compensation was more than his retired pay.

In July 2006, the Veteran filed a claim for a total disability 
rating based on individual unemployability (TDIU) due to service-
connected disabilities (VA Form 21-8940).  In an August 2006 
rating decision, the RO awarded a TDIU and basic entitlement to 
Dependents' Educational Assistance, each effective February 28, 
2006; denied service connection for shrapnel of right leg; and 
granted service connection and assigned a 0 percent 
(noncompensable) rating for shrapnel of the left leg, effective 
February 28, 2006.  In the August 2006 notice letter accompanying 
the rating decision, the RO informed the Veteran that he was not 
allowed to receive full military retired pay and full VA 
compensation at the same time and had denied payment of VA 
compensation at that time because he had not elected compensation 
in lieu of retired pay.  The RO sent him a VA Form 21-651, 
Election of Compensation in Lieu of Retired Pay or Waiver of 
Retired Pay to Secure Compensation from Department of Veterans 
Affairs.  

On August 21, 2006, the RO received a signed VA Form 21-651 from 
the Veteran, waiving retired pay to secure compensation from VA.  
As mentioned, the RO awarded payment of VA compensation effective 
September 1, 2006-the first day of the month after receiving the 
waiver.  

During the June 2010 Board hearing, the Veteran testified that he 
mistakenly elected to receive military retirement pay on his 
February 2006 VA Form 21-526.  He said that he made this election 
because he had been doing so since 1945.  He said he did not 
realize that receiving VA compensation might be more beneficial.  
His representative argues that VA should award VA compensation 
from March 1, 2006, based on the principles of equity and good 
conscious.  

During the time period in question, March 1, 2006 through August 
31, 2006, the governing legal authority provided that a veteran 
was prohibited from receiving military retirement pay 
concurrently with benefits payable under laws administered by VA. 
38 U.S.C.A. §§ 5304(a), 5305; 38 C.F.R. §§ 3.700, 3.750 (a-c).  
Specifically, the provisions of 38 C.F.R. § 3.750 provided, in 
pertinent part, that:

(a) General.  Except as provided in paragraphs (c) and (d) of 
this section and 
§ 3.751, any person entitled to receive retirement pay based on 
service as a member of the Armed Forces ... may not receive such 
pay concurrently with benefits payable under laws administered by 
the Department of Veterans Affairs.  The term "retirement pay" 
includes retired pay and retainer pay.

(b) Election.  A veteran entitled to retirement pay or 
compensation may elect which of the benefits he or she desires to 
receive.  An election of retirement pay does not bar him or her 
from making a subsequent election of the other benefit to which 
he or she is entitled.  An election filed within 1 year from the 
date of notification of Department of Veterans Affairs 
entitlement will be considered as "timely filed" for the purpose 
of § 3.401(e)(1).  If the Veteran is incompetent, the 1-year 
period will begin on the date notification is sent to the next 
friend or fiduciary.  In initial determinations, elections may be 
applied retroactively if the claimant was not advised of his or 
her right of election and the effect thereof.

(c)  Waiver.  A person specified in paragraph (a) of this section 
may receive compensation upon filing with the service department 
concerned a waiver of so much of his (or her) retirement pay as 
is equal in amount to the compensation to which he (or she) is 
entitled. In the absence of a specific statement to the contrary, 
the filing of an application for compensation by a veteran 
entitled to retirement pay constitutes such a waiver.

See 38 C.F.R. §§ 3.700, 3.750 (a-c) (2006).

38 C.F.R. § 3.401(e)(1) (2006) provides that as to awards of 
pension or compensation, when a veteran is in receipt of military 
retirement pay that awards of pension or compensation to or for a 
veteran will be effective from the "[d]ate of entitlement if [an 
election is] timely filed.  Subject to prior payments of 
retirement pay." 38 C.F.R. § 3.401(e)(3) (2006) provides that, as 
to reelection, the effective date is the "[d]ay the reelection is 
received by [VA]."

The Board notes that, effective November 20, 2006 (during the 
pendency of this appeal), VA revised 38 C.F.R. § 3.750 to provide 
that certain veterans are eligible for concurrent receipt of 
disability compensation and military retired pay- veterans with 
one or more service-connected disabilities rated 50 percent or 
more, or veterans with 20 or more years of service.  However, as 
the present case pertains to the period from March to August 
2006, the revised version of 38 C.F.R. § 3.750 is not applicable, 
notwithstanding the fact that the Veteran's service-connected 
disabilities were rated as more than 50 percent disabling during 
the time frame in question.  

In this case, the relevant facts are not in dispute.  The Veteran 
originally was advised of his right of election, and elected to 
receive military retirement pay, in 1945.  He later filed a claim 
for VA compensation benefits in February 2006, and continued to 
elect to receive military retirement pay in lieu of VA 
compensation.  In August 2006, he filed a form electing to 
receive VA compensation in lieu of retirement pay.  Since this 
was a re-election, the effective date was the day the re-election 
was received by VA, August 21, 2006.  See 38 C.F.R. § 3.401(e)(3) 
(2006).  Hence, the Veteran became eligible for payment of VA 
benefits the month after the reelection was received, September 
1, 2006.  

The Board is sympathetic to the Veteran's situation; however, as 
indicated above, the legal authority governing concurrent payment 
of military retired pay and VA compensation is clear and 
specific, and the Board is bound by such authority.  There is no 
legal basis for the payment of VA compensation from March 1, 2006 
through August 31, 2006, during the time period the Veteran had 
elected to receive military retired pay.  Under these 
circumstances, the Board has no alternative but to deny the claim 
as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

As a final note, the Board notes that, to whatever extent that 
the Veteran and his representative may be asserting that equity 
warrants the payment of VA compensation from March to August 
2006, matters of equitable relief are only within the discretion 
of the Secretary of VA; the Board does not have the authority to 
award such relief.  See 38 U.S.C.A. § 503; Darrow v. Derwinski, 2 
Vet. App. 303 (1992).


ORDER

The claim for payment of VA disability compensation benefits from 
March 1, 2006 through August 31, 2006, in lieu of military 
retirement pay, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


